Citation Nr: 1513143	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a left foot disability.

4.  Entitlement to service connection for bilateral hearing loss disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for a degenerative arthritis of the lumbar spine.

6.  Entitlement to a compensable evaluation prior to February 23, 2011, and in excess of 10 percent thereafter, for a right shoulder disability.

7.  Entitlement to a compensable evaluation for a right shoulder surgical scar.

8.  Entitlement to a compensable evaluation prior to February 23, 2011, and in excess of 10 percent thereafter, for degenerative arthritis of the cervical spine.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to September 1987 and on active duty for training from October 1989 to December 1989.  The Veteran also reported additional service in the Army National Guard from November 1990 to August 2008.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.

In February 2015, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of the proceeding is of record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.

The issues of entitlement service connection for bilateral hearing loss, and entitlement to an initial evaluation in excess of 10 percent for a degenerative arthritis of the lumbar spine, a compensable evaluation prior to February 23, 2011, and in excess of 10 percent thereafter, for a right shoulder disability, a compensable evaluation for a right shoulder surgical scar, and a compensable evaluation prior to February 23, 2011, and in excess of 10 percent thereafter, for degenerative arthritis of the cervical spine are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, the Veteran informed the Board at a February 2015 hearing at the RO that he desired to withdraw his appeal for service connection for depression and a left foot disability.

2.  Tinnitus is etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for depression and a left foot disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).
 
2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a February 2015 Board hearing, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to service connection for depression and a left foot disability.  Consequently, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for those benefits and the appeal with respect to those benefits must be dismissed.

Service Connection for Tinnitus

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice with respect to the effective-date element of his claim.  In addition, the evidence currently of record is sufficient to substantiate the claim of entitlement to service connection for tinnitus.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for tinnitus because it developed in service as a result of noise exposure from explosions in active service.
The Veteran's DD Form 214 identifies his occupational specialty as combat engineer.

The Veteran's service treatment records (STRs) are negative for evidence of any ear disorder, to include tinnitus.

A September 2008 note indicates the Veteran did not show for a July 2008 VA examination in regard to this claim.  In his December 2009 notice of disagreement, the Veteran contended that he arrived at the July 2008 VA examination and was told by the contracted examiner that he would have to pay to have both ears cleaned, would have to reschedule the examination and refused to perform the hearing test without the ear cleaning.  The Veteran stated he told VA but the appointment was not rescheduled.

In a February 2015 Board hearing, the Veteran testified that tinnitus began during active service due to noise exposure from explosions while stationed in Germany and continued ever since.  He indicated that tinnitus became most noticeable about six months after separation from service because he was unemployed and had silence and was bothered by the constant ringing.

The Board finds the Veteran's statements concerning his in-service duties and the onset and continuity of tinnitus since service to be competent and credible.  The Veteran consistently reported his in-service duties with noise exposure due to explosions in Germany.  The Veteran's statements are bolstered by his identified occupational specialty of combat engineer.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.  

Additionally, the Veteran competently stated that tinnitus began after an explosion while serving in Germany and that he has experienced tinnitus ever since.  Such lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  

The Board finds the evidence in favor of the claim at least in equipoise with that against the claim.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for tinnitus is warranted.


ORDER

The appeal for service connection for depression is dismissed.

The appeal for service connection for a left foot disability is dismissed.

Service connection for tinnitus is granted.


REMAND

The Board's review of the record reveals that further development is warranted before the remaining claims on appeal are decided. 

Service Connection for Bilateral Hearing Loss Disability

The Veteran asserts that he has bilateral hearing loss disability due to noise exposure in active service.

In July 2008, the Veteran was scheduled for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss disability.  Records from September 2008 report the Veteran did not show for his scheduled VA-contracted examination.

As noted above, in his December 2009 notice of disagreement, the Veteran contended that he arrived for the July 2008 VA examination and was told by the contracted examiner that he would have to pay to clean both ears and reschedule the examination.  The Veteran stated the contracted examiner refused to perform the hearing test without the ear cleaning.  The Veteran reported that VA indicated they would reschedule the examination but no further appointment was made.

In the February 2015 Board hearing, the Veteran testified that he was a combat engineer during his first tour of duty that involved lots of field exercises, to include blowing up minefields with no hearing protection.  The Veteran's wife stated she noticed the Veteran had considerable hearing problems around 2009, because he would not hear them if they were not talking directly at him.  The Veteran reported no occupational noise exposure and reiterated that he was not rescheduled for a VA examination even though he showed up for the July 2008 VA-contracted examination but refused to pay out of pocket for an ear cleaning.

The Board finds that there is nothing in the record establishing that the Veteran was unwilling to report for the examination.  Moreover, there is no indication that the Veteran was provided a new opportunity for an examination.  In light of these circumstances, the Board has determined that the Veteran should be afforded another opportunity to report for the VA examination needed to substantiate his claim.

Rating Claims

The Veteran asserts that his service-connected degenerative arthritis of the lumbar spine, right shoulder disability, right shoulder surgical scar, and degenerative arthritis of the cervical spine warrant higher ratings, that the reports of his prior VA examinations do not accurately reflect the severity of his symptoms and that the symptoms have worsened.

In the February 2015 Board hearing, the Veteran testified that his degenerative arthritis of the lumbar spine, right shoulder disability, right shoulder surgical scar, and degenerative arthritis of the cervical spine had worsened since his September 2011 VA examinations.  Further, the Veteran reported that the VA examiner measured his range of motion for his service-connected lumbar spine, right shoulder, and cervical spine without regard to limitations due to painful motion.  The Veteran indicated that he had pain on movement in all of the examinations and that the measurements taken in September 2011 did not accurately reflect his range of motion.  With regard to his right shoulder disability, the Veteran reported that he was unable to lift more than ten pounds with his right arm, compensated with his left arm, and had limited range of motion.  With regard to the right shoulder surgical scar, the Veteran reported that it was six inches, tender to the touch, and painful on movement.  The Veteran's wife reported he stopped all activities around 2011 or 2012, due to pain.

In light of these circumstances, the Board has determined that the Veteran should be afforded additional VA examinations to ensure that the record reflects the current severity of the Veteran's service-connected degenerative arthritis of the lumbar spine, right shoulder disability, right shoulder surgical scar, and degenerative arthritis of the cervical spine.  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA treatment records.  Additionally, the RO or the AMC should take appropriate steps to verify any dates of active service, active duty for training, and inactive duty for training from November 1990 to August 2008, to include requesting a copy of any DD Form(s) 214.

Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C. for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include any VA Medical Center treatment records. 
 
2. The RO or the AMC should undertake appropriate steps verify any dates of active service, active duty for training, and inactive duty for training from November 1990 to August 2008, to include requesting a copy of any DD Form(s) 214.

3. Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed bilateral hearing loss.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that bilateral hearing loss originated during service or is otherwise etiologically related to service.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. Also, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to degenerative arthritis of the lumbar spine, right shoulder disability, right shoulder surgical scar, and degenerative arthritis of the cervical spine.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The rationale for each opinion expressed must be provided.  

5. The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.  

6. The RO or the AMC should also undertake any other development it determines to be warranted.

7. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


